Citation Nr: 1640523	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-41 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1970, to include service in the Republic of Vietnam.  He received decorations, including the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, the Army Commendation Medal, and the Good Conduct Medal. 

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2014, the Board remanded the issue of entitlement to an increased rating for PTSD for further development.  In a July 2014 rating decision, the RO increased the rating for PTSD to 70 percent, effective the entire appeal period.  As this increase does not constitute a full grant of the benefits sought, this issue is again before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

The Veteran was afforded a Board hearing in September 2011 that was presided over by a Veterans Law Judge who is no longer employed by the Board.  In May 2016, the Board sent the Veteran a letter that provided him the opportunity to testify at another hearing.  The Veteran responded by letter dated in May 2016 and per a September 2016 Report of General Information, that he does not wish for another hearing pertaining to the issue of entitlement to increased compensation for PTSD.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the record shows that the Veteran has not worked since 2012, and the Veteran reported on VA examination in April 2014 that when he was working he was having had problems getting along with co-workers and supervisors in his last job, especially between 2010 and 2012, and he was suspended for 4-5 days for fighting, and he retired in 2012.  The Veteran also reported in an October 2011 VA neuropsychiatric consult that he is working but he has to ask for assistance to remember things from trusted coworkers.  Thus, TDIU has been reasonably raised by the record as a component of the appeal for PTSD and is before the Board at this time.  

The matter of TDIU and the issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms including chronic sleep impairment with nightmares; exaggerated startle response; some memory loss (e.g., difficulty remembering to perform tasks, deficits in immediate recall and long-term components of memory); impaired concentration;  near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty with establishing and maintaining effective relationships; it has not been manifested by total occupational and social impairment.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating greater than 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In February 2014, the Board remanded the issue of entitlement to increased compensation for PTSD and directed the AOJ to contact the Veteran to request information regarding outstanding VA and non-VA treatment for PTSD, and the AOJ did so by letter in February 2014.  The Veteran responded in a February 2014 statement that all his treatment during the relevant period is with VA and the AOJ obtained updated VA treatment records.  The Board also directed the AOJ to schedule the Veteran for a VA examination to determine the severity of his PTSD.  The Veteran was afforded a VA psychiatric examination in April 2014, and the examiner provided the requested information, to include an explanation regarding the Veteran's GAF scores.  The claim was readjudicated in a July 2014 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).




Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication notice by letter in May 2009, in which the Veteran was notified of the evidence necessary to support the claim for an increased rating.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letters also discussed how VA determines the effective date and disability rating.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded a VA examination in April 2014.  The examiner conducted an examination and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board finds that the examination in conjunction with the other evidence of record is adequate for rating purposes.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

PTSD

The Veteran's service-connected PTSD is currently rated as 70 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his condition.  The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran's PTSD is currently rated under DC 9411.  The Board notes that the Veteran has cognitive deficits and memory impairment; however, the medical evidence does not show that the Veteran's cognitive deficits and memory impairments can be medically and separately attributed to any other etiological cause other than the service-connected PTSD.  See e.g., October 2011 VA neuropsychiatric consult and April 2014 VA examinations (noting that it is impossible to determine the presence of cognitive impairment due solely to another cause rather than his service-connected PTSD).  Therefore, the Board will consider all of the Veteran's psychiatric and cognitive symptoms when rendering the evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Veteran is competent to report his psychiatric symptoms that he has observed, and the Board finds these reports as to his symptoms are credible.  

During the entire appeal period, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms as:  chronic sleep impairment with nightmares; exaggerated startle response; some memory loss (e.g., difficulty remembering to perform tasks, deficits in immediate recall and long-term components of memory); impaired concentration;  near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty with establishing and maintaining effective relationships.  See e.g., VA treatment records dating during the appeal period; April 2014 VA examination; September 2011 Board hearing; see also October 2008 VA examination (performed within one year before the appeal period).

The evidence of record during this period, including in the April 2014 VA examination, shows deficiency due to symptoms in the area of work, in that when he was working during the appeal period, especially between 2010 and 2012 (when he retired), he was having problems getting along with co-workers and supervisors and he was suspended for 4-5 days for fighting.  The April 2014 VA examiner also noted that the Veteran's symptoms would cause moderate workplace reduction in reliability and efficiency.  Also, in a September 2011 VA psychology note, the Veteran reported being on probation at his job.  

Deficiency in the area of mood is shown during this period, to include in the VA treatment records dating during this period and on the April 2014 VA examination, in that the Veteran has near-continuous anxiety and depression (with occasional periods of improvement of mood), irritability with others, and a history of physical and verbal altercations with others.  See also October 2008 VA examination (performed within one year before appeal period and showing that the Veteran has a history of one physical altercation at work).  

Deficiency in the area of thinking is shown during this period, in that the Veteran is shown to have cognitive deficits and impairment of memory, to include in the October 2011 VA neuropsychiatric evaluation.  Deficiency in the area of judgment is shown in that the Veteran can have impaired impulse control including periods of physical violence.  See April 2014 VA examination.  

The Board, however, finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are of a severity, frequency, and duration so as to cause total occupational and social impairment.  A veteran may only qualify for 100 percent disability rating for psychiatric disorder under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment, namely total occupational and social impairment, during this period.  Id.  

Here, for example, during the appeal period, symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; and persistent danger of hurting self or others, or symptoms of a similar severity are not shown.  For example, the VA treatment records during the appeal period show no delusions or hallucinations, no recurrent suicidal or homicidal ideation, no disorientation to place, and show behavior at appointments with VA providers within normal limits.  The April 2014 VA examiner noted that despite memory deficits, the Veteran's though processes were linear and goal directed with no problems with tangentially or circumstantiality.  The Veteran has also denied presence of hallucinations and delusions during the appeal period and the medical evidence demonstrates the same.  

Further, though the Veteran has a history of throwing things when angry and having a physical altercation with a Vietnamese coworker, since that time, no physical violence towards others is shown, and the Veteran consistently homicidal ideation on VA examination in April 2014 and in VA treatment records during the appeal period.  See also October 2008 VA examination (performed within one year before appeal period and showing that the Veteran has a history of a physical altercation at work, but denied other episodes of violence).  A May 2014 VA psychiatry record shows that the Veteran denied suicidal and homicidal thoughts, plans, intent, and the VA provider noted normal, logical, and organized thought processes.  A September 2009 VA social work note shows that the Veteran adamantly denies suicidal and homicidal ideation.   The Veteran did note "some suicidal ideations" in a September 2009 VA primary care note, but denied suicidal intent.  Thus, persistent danger of hurting self or others and gross impairment in thought processes or communication is not shown.  Further, though the Veteran once identified the month wrong (March instead of April) in an April 2014 VA psychology consult, and though the Veteran testified in the September 2011 Board hearing that he is having a difficult time remembering that day's date, no other disorientation to time is shown in the record during the appeal period.  

The Board acknowledges that during this period, the Veteran has social and occupational impairment due to the symptoms described above.   However, the Board finds that these symptoms were considered in granting the 70 percent evaluation.  The Board also notes that the criteria for entitlement to TDIU are distinct from the criteria for a 100 percent rating for PTSD under the schedular criteria, and the issue of TDIU has been remanded, as discussed below. 

The evidence does not show that the Veteran's PTSD symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment during this period.  

The Board acknowledges that the Veteran's sister comes by at least once a week to help him with his shopping, preparing his medications for the week, and with managing his finances.  See April 2014 VA examination.  However, during the appeal period, the Veteran is shown to be independent with respect to his activities of daily living, such as dressing, toileting, bathing, feeding himself.  For example, the April 2014 VA examination and the VA treatment records during the appeal period, to include a May 2014 VA psychiatry record, show that the Veteran is able to maintain minimal personal hygiene.  The April 2014 VA examiner also noted that the Veteran reported that he is purchasing his own house and does all his own housekeeping and outdoor work.  The VA treatment records consistently show that the Veteran's grooming and hygiene are within normal limits during the appeal period.  Accordingly, the Board finds that intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) is not shown.  

The Board acknowledges that the April 2014 VA examiner checked the box that the Veteran has the symptom of neglect of personal appearance and hygiene.  However, in the report, the examiner immediately thereafter noted that the Veteran is clean and adequately groomed on examination.  Further, this finding of neglect of personal appearance and hygiene is inconsistent with the remaining evidence of record, which recurrently shows grooming and hygiene within normal limits.  Because this checked symptom is inconsistent with the examiner's own contemporaneous objective finding and with the remaining evidence of record, the Board finds that this checked finding of the symptom of neglect of personal appearance and hygiene was checked in error and has no probative value.  

The Board acknowledges that the Veteran has a history of cognitive deficits and impairment of memory, to include remembering to complete tasks and appointments.  See e.g., July 2014 VA psychiatry note (Veteran forgot to about his VA psychiatry appointment); April 2014 VA examination (noting history of memory impairments).  However, during the entire appeal period, there is no indication in the record of memory loss for names of close relatives, own occupation, or name. 

The Board also acknowledges that the Veteran has social impairment due to his PTSD symptoms.  The Board acknowledges that the Veteran is divorced and that during the entire appeal period, he does not socialize with people outside his family and does not like being around people.  See e.g., April 2014 VA examination and April 2014 psychology consult (Veteran reported that he has no friends and that he got kicked off the bowling team last summer for arguing too much).  The Board also acknowledges that the Veteran testified at the September 2011 Board hearing that his son moved out because he could not deal with the Veteran's mood swings.  However, though the Veteran is socially isolated from people outside his family and had difficulty getting along with work colleagues when he was still working during the appeal period, the remaining evidence shows that he is able to maintain positive ongoing relationships with his family members.  In the April 2014 VA examination, the Veteran reported that his relationship with his mother is "great" and he sees her a couple times a week, that he has a good relationship with his sister, an "off and on" relationship with his brother, and that he sees his brother once or twice a month and his sister at least every week.  The Veteran also reported maintaining at least some contact with his children and having a good relationship with his daughter.  In an April 2014 VA psychiatry note, the Veteran reported he is going to Chicago to visit with some of his cousins, and in a May 2014 VA psychiatry record, the Veteran reported that he was able to fly to Chicago on commercial airliner without any issues.  In an October 2011 VA neuropsychiatric consult, the Veteran reported that he goes to church on Sundays and interacts with his parents and siblings on these Sundays.  

Based on this evidence, the Board finds that the Veteran's symptoms of PTSD are not of a severity, frequency, and duration so as to result in total social impairment during this period.  Thus, though the Veteran does have some impairment of social and occupational function, total social and occupational impairment is not shown.  

The Board also notes that during this period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 70 percent.  The Veterans lowest GAF score shown in the medical evidence during the appeal period is 43.  See e.g., April 2014 VA examination (noting the Veteran's GAF scores during the appeal period).  A score of 43 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  This GAF score reflects the level of impairment contemplated by a 70 percent rating.  Further, the Veteran's GAF scores alone do not reflect total impairment in social and occupational functioning, and for the reasons discussed above, the evidence of record does not show total social and occupational impairment. 

Thus, the Board finds that the preponderance of the evidence is against finding that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 100 percent rating in the rating schedule during this period.  For these reasons, the criteria for a rating in excess of 70 percent has not met for the entire appeal period.  38 C.F.R. § 4.7.

At no point during the appeal period have the criteria for a rating greater than 70 percent been met or approximated for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 70 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms including chronic sleep impairment with nightmares; exaggerated startle response; some memory loss (e.g., difficulty remembering to perform tasks, deficits in immediate recall and long-term components of memory); impaired concentration;  near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty with establishing and maintaining effective relationships.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition or to a disability that is on appeal for service connection at this time.  The Veteran is evaluated for PTSD, rated as 70 percent disabling; diabetes, rated as 20 percent disabling; peripheral neuropathy of the bilateral lower extremities, each rated as 10 percent disabling; and erectile dysfunction, rated as noncompenable.   The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when looked at in combination with any other service-connected disability or disabilities or with hearing loss and tinnitus, which are on appeal for service connection at this time.  


ORDER

Entitlement to a disability rating greater than 70 percent for PTSD during the entire appeal period is denied.




REMAND

In his September 2013 Form 9, the Veteran requested a Board hearing by live videoconference as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus on appeal.  The Veteran reiterated his request for such a hearing in a September 2016 Report of General Information.  Thus, the case must be returned to the AOJ so that a videoconference hearing before the Board may be scheduled for these issues. 

Because the issue of entitlement to TDIU has been inferred as a component of the claim for increased compensation for PTSD, the Veteran should be provided with appropriate notice, and be scheduled for a VA examination regarding TDIU.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015).  The Board notes that in a June 2009 VA psychology note, the Veteran reported that he is considering retiring because he does not want to take mandated anger management classes.  The Board also notes that the Veteran reported on VA examination in April 2014 that he retired in 2012.  

As noted above, the appeals regarding entitlement to service connection for bilateral hearing loss and tinnitus are currently pending the scheduling of a hearing before the Board.  The Board also notes that the Veteran has reported in a May 2012 VA audiological examination that his hearing loss and tinnitus impact his ability to work during the appeal period, in that he can't hear the machines at work and that he misses information during conversations.  Because the Veteran's combined schedular evaluation depends on whether any of these physical disabilities is granted service connection and on the impact of any such service-connected physical disability on the Veteran's ability to work, the Board remands the issue of entitlement to a TDIU as intertwined with these appeals for entitlement to service connection for bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before the Board for the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Thereafter, process the appeal in accordance with established appellate procedure.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3. After completing the above development, schedule the Veteran for the appropriate VA examination regarding TDIU.  Forward the claims file to the examiner for review of the case.  The examiner is asked to interview the Veteran as to his education, training, and work history.  Assess the impact of the Veteran's service-connected disabilities alone on his ability to perform physical and mental tasks in a work-like setting.  .  

Note that the matter of entitlement to TDIU is intertwined with the appeals regarding service connection for bilateral hearing loss and tinnitus.

4. Afterwards, readjudicate the matter of TDIU on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the matter of entitlement to TDIU is intertwined with the appeals regarding entitlement to service connection for bilateral hearing loss and tinnitus.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


